SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934, as Amended Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement flexSCAN, Inc. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: STOCKHOLDER INFORMATION STATEMENT FEBRUARY 5, 2008 flexSCAN, Inc. 27201 Puerta Real, Suite 350 Mission Viejo, CA92691 949-609-1966 Fax: 949-609-1970 www.flexscan.com 27201 Puerta Real, Suite 350 Mission Viejo, CA92691 Fax: 949-609-1970 NOTICE OF ACTION WITHOUT A MEETING To the Stockholders of flexSCAN, Inc.: This Information Statement is being furnished on or about February 5, 2008 by flexSCAN, Inc., a Nevada corporation (the “Company,” “we,” “our” or “us”), to holders of the Company’s outstanding common stock, par value $0.001 per share (“Common Stock”), as of the close of business on December 31, 2007 (the “Stockholders”), pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The purpose of this Information Statement is to inform the Stockholders that the Company has obtained the written consent of a total of 4 stockholders holding an aggregate of approximately 50.1% of the issued and outstanding shares of the Company’s Common Stock for the approval of: (1)the election of the directors listed in this Information Statement; and (2) the amendment to the Company’s Articles of Incorporation for the purpose of changing the Company’s name from “flexSCAN, Inc.” to “Aperture Health, Inc.” Your consent to the election of the directors and the amendment to the Company’s Articles of Incorporation is not required and is not being solicited in connection with this action. You are encouraged to read the attached Information Statement, including the form of Amended and Restated Articles of Incorporation attached as Exhibit A (which contains the amendments contemplated by action 2, above) for further information regarding these actions. In accordance with Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the actions described herein will be deemed ratified and effective at a date that is at least 20 calendar days after the date this Information Statement has been mailed to our record stockholders. We anticipate this date to occur on or about the close of business on February 25, 2008. WE ARE NOT ASKING YOURFOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THE ATTACHED MATERIAL IS BEING SENT TO YOU FOR INFORMATION PURPOSES ONLY. By Order of the Board of Directors /s/ Francis X. Pisano Francis X. Pisano, CFO and Secretary 27201 Puerta Real, Suite 350 Mission Viejo, CA92691 Fax: 949-609-1970 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THE APPROXIMATE DATE OF MAILING OF THIS INFORMATION STATEMENT IS FEBRUARY 5, 2008 The Company has filed this Information Statement with the Securities and Exchange Commission and is furnishing it, pursuant to Section 14(c) of the Exchange Act to owners of its Common Stock (the “Stockholders”).The purpose of this Information Statement is to notify our Stockholders of the following: (1)On January 11, 2008, the Company obtained the written consent of the holders of a majority of the Common Stock to elect the following individuals to the Board of Directors of the Company: Thomas Banks, Kenneth Westbrook, Maurice J. DeWald, Heidi Patterson, Francis X. Pisano, John M. Word, III, Edward J. Brown, Jr. and James Brakke (the “Election”). (2)On January 11, 2008, the Company obtained the written consent of the holders of a majority of the Common Stock to approve an amendment to the Company’s Articles of Incorporation that will change our name to “Aperture Health, Inc.” (the “Amendment”). The affirmative vote of a plurality of the votes cast is required for the election of directors.The affirmative vote of the holders of a majority of the Common Stock is required to approve the amendment to the Articles of Incorporation.Accordingly, your consent is not required and is not being solicited in connection with the Election or the approval of the Amendment. The entire cost of furnishing this Information Statement will be borne by the Company.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock and will reimburse such persons for their reasonable charges and expenses in connection therewith. THE ELECTION AND THE AMENDMENT HAVE BEEN APPROVED AND ADOPTED BY STOCKHOLDERS WHO HOLD SUFFICIENT VOTING SECURITIES TO APPROVE THE ACTIONS.THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU SOLELY FOR YOUR INFORMATION.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 The executive offices of the Company are located at 27201 Puerta Real, Suite 350, Mission Viejo, CA 92691.All holders of the Common Stock of record at the close of business on December 31, 2007 will receive this Information Statement. VOTING SECURITIES A total of 4 stockholders holding approximately 50.1% of the issued and outstanding shares of Common Stock (the “Consenting Stockholders”) approved the Election and Amendment by means of written consent on January 11, 2008.As of December 31, 2007, the Company had 82,718,108 shares of Common Stock outstanding. The Nevada Revised Statutes (“N.R.S.”) provide that unless a company’s Articles of Incorporation provide otherwise, stockholders may take action without a meeting and without prior notice if a consent in writing, setting forth the action so taken, is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to take such action at a meeting at which all shares entitled to vote thereon were present. The Consenting Stockholders and their beneficial holdings are as follows: Name Shares Beneficially Held Percentage Thomas Banks 20,944,486 25.3% Francis X. Pisano 927,204 1.1% HAP Investments 9,587,159 11.6% Barbakow Living Trust 10,000,000 12.1% Total 41,458,849 50.1% DISSENTERS’
